Citation Nr: 0936483	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-17 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for back and neck disabilities, and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1976 and from March 1981 to February 1984, with 
additional inactive National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Louisville, Kentucky, which denied a petition to reopen 
the appellant's claim for service connection for back and 
neck conditions.  

Regardless of the RO's decision to reopen the back and neck 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The Board received evidence from a VA doctor in August 2008, 
which concerns the appellant's psychiatric treatment.  The 
appellant's psychiatric condition is not a relevant matter 
before the Board.  As such, the file need not be returned to 
the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) 
(2008) (any pertinent evidence accepted directly at the Board 
must be referred to the agency of original jurisdiction (AOJ) 
for initial review unless this procedural right is waived by 
the appellant).


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in November 1993, 
of which the appellant was notified in December 1993, denied 
the appellant's claim to reopen the issue of entitlement to 
service connection for back and neck disabilities.

2.  Additional evidence received since the November 1993 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the appellant's 
claim for service connection for back and neck disabilities.

3.  The appellant has current diagnoses of degenerative disc 
and joint disease of the lumbar and cervical spine.

4.  There is no medical evidence relating the appellant's 
degenerative disc and joint disease of the lumbar and 
cervical spine to any event or injury in service or any 
applicable presumptive period thereafter.



CONCLUSIONS OF LAW

1.  The November 1993 rating decision, denying the petition 
to reopen the claim of service connection for back and neck 
disabilities, is final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for back and neck 
disabilities; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Back and neck disabilities were not incurred in or 
aggravated by active service; any arthritis of the spine may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

New and material evidence specifically addressing this issue 
has been submitted in the form of diagnoses of chronic back 
and neck disabilities.  Therefore, the claim is reopened, as 
discussed below.  See 38 C.F.R. § 3.156(a).  The Board will 
proceed to review the decision on the merits.  As such, the 
Board finds that any error related to the VCAA as to 
reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  This notice did not include 
the disability rating or effective date elements required 
under Dingess.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a January 2008 medical examination 
to obtain an opinion as to whether his back and neck 
disabilities were the result of falling down stairs during 
service.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the 
appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. New and Material Evidence

The appellant brought an original claim for service 
connection for back and neck disabilities shortly after his 
separation from service.  While the appellant was found 
competent to report that he had ongoing pain, the medical 
examinations found no diagnosable disability.  Ultimately the 
claim was denied by the Board in an April 1988 decision.  The 
April 1988 decision is final.  38 U.S.C.A. §§ 7104, 7105.  
The appellant brought a petition to reopen the claim in 1993.  
The petition was denied in a November 1993 rating decision, 
which was mailed in December 1993 to the appellant's then 
address of record.  The appellant did not respond with a 
notice of disagreement within one year.  The Board finds that 
the November 1993 rating decision is final.  See id.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's claim was originally denied by the Board 
because the appellant was not shown to have a chronic, 
diagnosed disability, as a result of his inservice injuries.  
The November 1993 rating decision declined to reopen the 
claim.  Therefore, to reopen, the appellant must submit 
evidence showing a current disability of the back and neck.  
The appellant has submitted medical records which now show 
that he bears current diagnoses of degenerative disc and 
joint disease of the lumbar and cervical spine.  Accordingly, 
the Board finds that new and material evidence has been 
submitted sufficient to reopen the appellant's claim for 
service connection for a back and neck disability.  See 
38 C.F.R. § 3.156(a).  

III. Service Connection

The Board turns to consideration of whether service 
connection is warranted.  The Board notes that the RO did not 
reopen the claim in the April 2004 rating decision, the May 
2006 Statement of the Case or the September 2007 Supplemental 
Statement of the Case.  While continuing to characterize the 
issue as a petition to reopen, the RO did reconsider the 
claim on the merits in the April 2008 Supplemental Statement 
of the Case.  There is no prejudice to the appellant by the 
Board's consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As discussed above, the appellant had complaints of back and 
neck pain in service in August 1981, October 1982 and 
February 1984.  During development of his original claim in 
1985 and 1986, no diagnosable disability was discovered.  A 
December 1984 VA examination showed a normal gait, with heel-
to-toe walking without problems.  He could perform a knee 
squat adequately.  There was no muscle atrophy and muscle 
tone and strength were appropriate for age and sex.  The 
appellant underwent a November 1985 physical examination in 
connection with an application to work at the Post Office.  
Clinical evaluation of the neck and spine was normal.  In 
December 1985, the appellant was seen at VA for what he 
called a pinched nerve in his neck for the previous two days.  
He reported a history of recurrent neck injury and 
intermittent left neck and trapezius discomfort.  There was 
pain on rotation of the neck.  The diagnosis was neck 
discomfort, recurrent.  Records from Humana Southwest 
Hospital showed that the appellant complained of left upper 
back pain in February 1986.  He reported his history of 
falling down stairs.  The diagnosis was acute left rhomboid 
strain.  The appellant had another VA examination in April 
1986.  The appellant reported neck and back problems while 
sleeping or after working around the house.  He stated that 
his feet sometimes became numb and turned a little red.  He 
described a vague pain in the back of his neck, which he 
indicated began in 1982 after falling down 15 or 16 steps.  
He indicated that his condition was aggravated by turning and 
physical activity and lasted about one week.  There was no 
back tenderness on examination.  Neurological evaluation was 
normal.  Forward flexion of the spine was to 95 degrees 
without pain.  Back extension was to 15 degrees with feelings 
of discomfort.  Lateral flexion was to 40 degrees without 
pain.  Lateral rotation was to 30 degrees with popping and 
left ankle pain.  The examiner was of the opinion that the 
subjective complaints were out of proportion to the objective 
findings.  He was tender to palpation over the lower cervical 
and upper thoracic vertebrae, but not over the lower spine.  
Neck motions were all intact.  X-rays showed mild disc space 
narrowing at L4-L5 and L5-S1.  Cervical spine x-rays were 
negative.  The diagnosis was back and neck disability, by 
history, with back and neck discomfort, recurrent.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Accordingly, the Board denied for lack of a current 
disability which could be related to service.  

Records associated with the claims file during the 
appellant's previous attempt to reopen do not show a chronic 
disability associated with his service.  In September 1990, 
the appellant was treated for right neck strain, after 
hurting himself while playing golf.  According to the history 
provided at the time, the injury had happened before.  In 
October 1990, the appellant was seen for low back pain.  He 
denied an injury.  The appellant was noted to be a truck 
driver and his duties included unloading the truck.  In 
February 1991, the appellant was seen for back pain.  He had 
an unspecified injury at work and had been sent home.  He was 
also seen for neck pain on February 22, 1991, after he pulled 
a right posterior muscle stretching at home.  At that time he 
reported his inservice history of falling down stairs, but no 
comment regarding nexus was made.  A note four days later 
indicates "total resolution" of his symptoms.  A May 1991 
note indicates that he was seen for right shoulder and neck 
pain.  He was given heating pads and told to take Advil.  The 
appellant was seen for a left neck muscle pull during golfing 
in July 1992.  There is mention of a similar problem a few 
years ago, but no further discussion on the point.  In August 
1992, the appellant hurt himself again while playing golf, 
this time the left upper trapezius and left elbow.  The 
appellant injured his right shoulder playing golf in 
September 1993.  The RO determined that the appellant had not 
submitted evidence of a chronic disability related to service 
and denied the petition to reopen in November 1993.  

The appellant's VA treatment records after 1993 contain 
similar reports.  A June 2000 VA treatment note states that 
the appellant was seen for chronic neck and low back and 
ankle pain.  The appellant was provided a MRI that addressed 
his shoulders.  The September 2000 treatment note states that 
the appellant had generalized arthropathy and that he had 
"many varied aches and pain of nearly every joint..."  
Another MRI for his neck was ordered in September and October 
2000, but appears not to have been performed.  A June 2001 
physical examination indicated that the appellant had chronic 
neck pain of unknown etiology.  No complaints regarding the 
back were noted at that time.  The appellant has since been 
seen for numerous complaints of lower back and neck pain.  On 
many occasions he has related these to service, such as in 
June 2004 and March 2005.  No comments regarding nexus were 
made.  

The appellant submitted records from his chiropractor.  These 
records reflect the appellant's reported history of falling 
down stairs during service.  There is no nexus opinion 
contained in the records.  

The appellant has submitted private medical records from the 
American Radiology Services.  A January 2004 set of x-rays 
showed severe degenerative disc disease at L5-S1 and moderate 
disease at C5-C6 with mild spondylosis from L3 to L5.  He had 
facet arthrosis L4-S1 and uncovertbral arthrosis at C5-C6.  
Left convexity apexing at L4 and mild right convexity apexing 
at about T6-T7, left at T2-T3, right at C5, and left at C3/C4 
were also present.  Further studies performed in September 
and November 2004 confirmed these results.

The appellant was seen for a January 2008 VA examination in 
connection with this claim.  The appellant repeated his 
contentions to the examiner.  The examiner conducted a 
thorough review of the claims file and examined the 
appellant.  Despite the appellant's abundant treatment and 
extensive records, the file reflected that the disc and joint 
disease did not appear for many years.  The file suggested to 
the examiner that the current degenerative problems developed 
slowly over time after separation.  The examiner indicated 
that the appellant's presently diagnosed degenerative disc 
and joint diseases are the types of disorders which would 
appear quickly following an injury, if indeed they were 
caused by injury.  The examiner concluded that the 
degenerative disc and joint diseases of the spine are not at 
least as likely as not related to service.  

As an evidentiary matter, the Board notes that the 
appellant's Social Security Administration file reflects that 
the SSA found him disabled by his back disorders in March 
2004.  The medical evidence consists entirely of his VA 
treatment records, already described above.  The SSA 
determination makes no reference to the possibility of a 
relationship to service.  The SSA file is thus either 
redundant or irrelevant to the Board's determination.  

With respect to the appellant's contentions that he has 
experienced back and neck pain since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds that the appellant's lay 
statements in the present case are outweighed by the VA 
examination opinion.  

In this case, the appellant reports chronic back and neck 
pain.  When evaluated after separation from service, no 
chronic disability was diagnosed.  He had only a history of 
injury and recurrent pain.  Under relevant law, this was not 
and is not a valid disability for VA purposes.  See Sanchez-
Benitez, supra.  Thus, the appellant, at that time, was not 
reporting a medical condition, a contemporaneous medical 
diagnosis, nor were his statements supportive of a later 
diagnosis by a medical professional.  The appellant had 
subsequent treatment in the late 1980's and early 1990's for 
repeated muscle strains due to a variety of injuries.  The 
medical records indicate the appellant occasionally reported 
his history, but, again, no chronic disability is noted.  
Indeed, one record noted "total resolution."  The 
appellant's private and VA treatment records show that he has 
alleged continuity and causative relationship to the 
inservice fall down stairs.  As discussed above, the records 
do not show that the medical providers added their opinion to 
the record.  

The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Additionally "a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The medical 
records showing the appellant's self-reported history amount 
to little more than repetitions of the same statements that 
he has made repeatedly in the course of this claim.  They are 
entitled to no additional weight than the appellant's direct 
statements in support of this claim.

The January 2008 VA examination report is, then, the only 
competent medical opinion of record.  While the degenerative 
disc and joint diseases are currently diagnosed, they have 
not been related to the inservice injuries.  The appellant 
has been complaining of pain for many years, but beyond this, 
he is incapable of identifying source of his pain.  The 
presence of generalized joint pain also supports the 
degeneration over time conclusion.  The Board is left with 
the appellant's decades old complaints of pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez, supra.  The preponderance of the competent evidence 
is against a relationship between degenerative diseases of 
the spine to service.  Service connection is not warranted on 
a direct basis.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative joint disease become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Degenerative joint disease is not shown in the 
evidence within one year of service.  The appellant cannot 
benefit from this presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's back and neck claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen a claim of service connection for back 
and neck disabilities is granted.

Entitlement to service connection for back and neck 
disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


